Exhibit 10.1

 
AGREEMENT TO TERMINATE EMPLOYMENT AGREEMENT AND CONTINUE EMPLOYMENT ON AN AT
WILL BASIS
 
This Agreement to Terminate the Employment Agreement (the “Agreement”) is
entered into as of December 31, 2010, by and between PICO Holdings, Inc., a
California corporation (the “Company”), and Maxim C.W. Webb (“Executive”).
 
RECITALS
 
A.           The Company and Executive are parties to an Employment Agreement
dated March 3, 2009 (“Employment Agreement”).
 
B.           By this Agreement, the parties mutually agree to terminate the
Employment Agreement, in its entirety.
 
C.           Executive is currently the Executive Vice President, Chief
Financial Officer and Treasurer of the Company and will remain in this position
on an at will basis.
 
D.           Concurrently with this Agreement, Company is offering to Executive,
and Executive is accepting, a substantial increase in pay, additional restricted
stock units and an incentive award, as described below.
 
AGREEMENT
 
In consideration of the foregoing, and of their mutual promises contained
herein, the parties agree and intend to be legally bound as follows:
 
1. Termination of Employment Agreement.  The Company and Executive mutually
agree to terminate in its entirety that certain Employment Agreement into which
they entered dated March 3, 2009.
 
2. Positions and Duties/At Will Employment.  Executive will continue to serve as
the Company’s Executive Vice President, Chief Financial Officer and
Treasurer.  Executive will report to the Company’s Board of Directors (the
“Board”) and the Company’s Chief Executive Officer (the “CEO”).  Executive will
render such business and professional services in the performance of his duties,
consistent with Executive’s position within the Company, as will reasonably be
assigned to him by the Board and the CEO.  Executive is and will continue to be
employed by the Company on an “at-will” employment basis.  Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, with or without advance notice, and with or without cause.
 
3. Compensation.
 
(a) Base Salary.  Going forward from the effective date of this Agreement, the
Company agrees to pay Executive an annual salary of $500,000 as compensation for
his services (such annual salary, as is then effective, to be referred to herein
as “Base Salary”).  The Base Salary will be paid periodically in accordance with
the Company’s normal payroll practices and be subject to all applicable
withholdings.
 
 
 
 

--------------------------------------------------------------------------------

 
(b) Restricted Stock Units.  The Company, through the Board, has granted to
Executive on October 28, 2010, 40,000 Restricted Stock Units pursuant to the
PICO Holdings, Inc. 2005 Long-Term Incentive Plan (the “Plan”).  The terms of
the Restricted Stock Units shall be governed by the Plan and the Participant’s
Award Agreement, as defined in the Plan.  Subject to the terms hereof and the
Plan, such Restricted Stock Units shall unconditionally, fully and completely
vest four (4) years from the Effective Date.  For the avoidance of doubt, this
grant is in addition to the grant of 80,000 Restricted Stock Units granted to
Executive on or about March 3, 2009, and subject to a three (3) year
vesting.  Executive’s right to the previously granted RSUs, and vesting of the
same, shall not be affected by the Termination of the Employment Agreement, but
shall continue to be subject to the terms and conditions of the Plan.
 
(c) Incentive Award. As long as Executive remains employed by Company, Executive
shall be eligible to receive an annual Incentive Award provided John Hart earns
an annual incentive award under Section 3.B of John Hart's then applicable
Employment Agreement.  The amount of Executive’s Incentive Award shall be in the
same proportion to Executive’s Base Salary as the incentive awarded to John Hart
under the aforementioned Section 3.B is to John Hart's then current Base
Salary.  So, for example, if the incentive awarded to John Hart is 10% of John
Hart's Base Salary, then Executive shall similarly be awarded an incentive award
under this paragraph of 10% of Executive's Base Salary.  The Incentive Award
shall be paid in cash, less applicable tax withholdings, within 2.5 months after
the end of the fiscal year in which Executive performed the services to which
the Incentive Award relates, provided Executive remains employed by Company on
the Incentive Award payment date.  For the avoidance of doubt, the Incentive
Award shall be as summarized in the PICO Holdings, Inc. Incentive Award Plan for
Key Executives.
 
4. General Provisions.
 
(a) Successors.  The Agreement shall inure to the benefit of and be binding on
Company and its successors and assigns, as well as Executive and his
estate.  Executive may not assign or delegate, in whole or in part, his duties
or obligations under this Agreement.  This Agreement may be transferred and
assigned by Company to any successor of Company by acquisition, merger,
reorganization, amalgamation, asset sale or otherwise.
 
(b) Severability.  If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.
 
(c) Integration.  This Agreement, the Confidential Information Agreement signed
by Executive, and the PICO Holdings, Inc. 2005 Long-Term Incentive Plan and
standard forms of equity award grant that describe Executive’s outstanding
equity awards, as specified above, represents the entire agreement and
understanding between the parties as to the subject matter herein, and
supersedes all prior or contemporaneous agreements whether written or oral,
specifically including the Employment Agreement dated March 3, 20009.  No
modification of this Agreement shall be binding unless in a writing and signed
by duly authorized representatives of the parties hereto.  In entering into this
Agreement, no party has relied on or made any representation, warranty,
inducement, promise, or understanding that is not in this Agreement.  The
paragraph headings and captions contained herein are for reference purposes and
convenience only and shall not in any way affect the meaning or interpretation
of this Agreement.  It is intended by the parties that this Agreement be
interpreted in accordance with its fair and simple meaning, not for or against
either party, and neither party shall be deemed to be the drafter of this
Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
(d) Waiver of Breach.  The waiver of a breach of any term or provision of this
Agreement, which must be in writing, and will not operate as or be construed to
be a waiver of any other previous or subsequent breach of this Agreement.
 
(e) Survival.  The rights and responsiblities of the parties as set forth in the
Confidential Information Agreement shall survive the termination of this
Agreement.
 
(f) Headings.  All captions and Section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.
 
(g) Tax Withholding.  All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.
 
(h) Governing Law.  This Agreement will be governed by the laws of the State of
California without regard to its conflict of laws provisions.
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.
 
THE COMPANY:
 
PICO HOLDINGS, INC.
 
   
/s/ John Hart
 
Date:  December 31, 2010
John Hart
President and Chief Executive Officer
 
   
EXECUTIVE:
 
   
/s/ Maxim C.W. Webb
 
Date:  December 31, 2010
Maxim C.W. Webb
   
